 1
 2
 3
 4                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 5
 6                         UNITED STATES DISTRICT COURT              Apr 22, 2019
                                                                         SEAN F. MCAVOY, CLERK

 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9   PAUL S.,                                         No. 2:18-CV-00132-JTR
10
                  Plaintiff,                         ORDER GRANTING
11                                                   DEFENDANT’S MOTION FOR
12                       v.                          SUMMARY JUDGMENT
13   COMMISSIONER OF SOCIAL
14   SECURITY,
15
                  Defendant.
16
17         BEFORE THE COURT are cross-motions for summary judgment. ECF
18   Nos. 13, 14. Attorney Lora Lee Stover represents Paul S. (Plaintiff); Special
19   Assistant United States Attorney Justin Lane Martin represents the Commissioner
20   of Social Security (Defendant). The parties have consented to proceed before a
21   magistrate judge. ECF No. 7. After reviewing the administrative record and briefs
22   filed by the parties, the Court DENIES Plaintiff’s motion for summary judgment
23   and GRANTS Defendant’s motion for summary judgment.
24                                    JURISDICTION
25         Plaintiff filed applications for Supplemental Security Income (SSI) and
26   Disability Insurance Benefits (DIB) on October 22, 2014, Tr. 201, 209, alleging
27   disability since January 1, 2000, Tr. 315, 324, due to multiple mental health issues,
28   depression, anxiety, posttraumatic stress disorder (PTSD), and a back disorder, Tr.


     ORDER GRANTING DEFENDANT’S MOTION - 1
 1   361. The applications were denied initially and upon reconsideration. Tr. 243-50,
 2   253-59. Administrative Law Judge (ALJ) Stewart Stallings held a hearing on
 3   August 18, 2016 and heard testimony from Plaintiff, medical expert Stephen
 4   Rubin, Ph.D., and vocational expert K. Diane Kramer. Tr. 162-200, 429. At the
 5   hearing, Plaintiff amended his alleged date of onset to October 22, 2014 and
 6   withdrew his request for a hearing on the DIB application. Tr. 165-66. The ALJ
 7   issued an unfavorable decision on October 17, 2016. Tr. 93-105. The Appeals
 8   Council denied review on March 9, 2018. Tr. 1-6. The ALJ’s October 17, 2016
 9   decision became the final decision of the Commissioner, which is appealable to the
10   district court pursuant to 42 U.S.C. §§ 405(g), 1383(c). Plaintiff filed this action
11   for judicial review on April 24, 2014. ECF Nos. 1, 4.
12                                 STATEMENT OF FACTS
13           The facts of the case are set forth in the administrative hearing transcript, the
14   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
15   here.
16           Plaintiff was 47 years old at the date of application and amended date of
17   onset. Tr. 324. He completed high school and one year of college. Tr. 362, 412.
18   His reported work history includes building cabinets. Tr. 362-63. When applying
19   for benefits Plaintiff reported that he stopped working on January 1, 2000 because
20   of his conditions. Tr. 361-62.
21                                STANDARD OF REVIEW
22           The ALJ is responsible for determining credibility, resolving conflicts in
23   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
24   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
25   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
26   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
27   not supported by substantial evidence or if it is based on legal error. Tackett v.
28   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as


     ORDER GRANTING DEFENDANT’S MOTION - 2
 1   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
 2   another way, substantial evidence is such relevant evidence as a reasonable mind
 3   might accept as adequate to support a conclusion. Richardson v. Perales, 402
 4   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
 5   interpretation, the court may not substitute its judgment for that of the ALJ.
 6   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
 7   findings, or if conflicting evidence supports a finding of either disability or non-
 8   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
 9   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
10   evidence will be set aside if the proper legal standards were not applied in
11   weighing the evidence and making the decision. Brawner v. Secretary of Health
12   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
13                      SEQUENTIAL EVALUATION PROCESS
14         The Commissioner has established a five-step sequential evaluation process
15   for determining whether a person is disabled. 20 C.F.R. §416.920(a); see Bowen v.
16   Yuckert, 482 U.S. 137, 140-42 (1987). In steps one through four, the burden of
17   proof rests upon the claimant to establish a prima facie case of entitlement to
18   disability benefits. Tackett, 180 F.3d at 1098-99. This burden is met once the
19   claimant establishes that physical or mental impairments prevent him from
20   engaging in his previous occupations. 20 C.F.R. § 416.920(a)(4). If the claimant
21   cannot do his past relevant work, the ALJ proceeds to step five, and the burden
22   shifts to the Commissioner to show that (1) the claimant can make an adjustment to
23   other work, and (2) the claimant can perform specific jobs which exist in the
24   national economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94
25   (9th Cir. 2004). If the claimant cannot make an adjustment to other work in the
26   national economy, a finding of “disabled” is made. 20 C.F.R. § 416.920(a)(4)(v).
27                            ADMINISTRATIVE DECISION
28         On October 17, 2016, the ALJ issued a decision finding Plaintiff was not


     ORDER GRANTING DEFENDANT’S MOTION - 3
 1   disabled as defined in the Social Security Act from October 22, 2014 through the
 2   date of the decision.
 3         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 4   activity since October 22, 2014, the date of application and the amended date of
 5   onset. Tr. 95.
 6         At step two, the ALJ determined that Plaintiff had the following severe
 7   impairments: depression; anxiety-PTSD; substance abuse disorder; diabetes;
 8   personality disorder; and shoulder dysfunction. Tr. 95.
 9         At step three, the ALJ found that Plaintiff did not have an impairment or
10   combination of impairments that met or medically equaled the severity of one of
11   the listed impairments. Tr. 96.
12         At step four, the ALJ assessed Plaintiff’s residual function capacity and
13   determined he could perform light work with the following limitations:
14
           he can lift or carry 20 pounds occasionally and 10 pounds frequently;
15         stand or walk for up to 6 hours in an 8-hour workday; sit for 6 hours in
16         an 9-hour workday; he can occasionally reach overhead with right
           upper extremities; he should avoid exposure to unprotected heights and
17         no more than frequent exposure to moving, dangerous machinery; he
18         can tolerate low-stress work, but avoid task[s] involving dangerous
           situations; he can perform tasks requiring occasional and routine
19
           judgment and normal work decisions; he can maintain attention for 2
20         hours at a time with normal work breaks; he can perform simple, routine
21         tasks, but no production rate or pace work and no tasks requiring critical
           concentration; he can tolerate brief, superficial interaction with the
22         public, occasional supervisor contact and occasional interaction with
23         coworkers, but no tandem work.
24   Tr. 98. The ALJ identified Plaintiff’s past relevant work as cabinet assembly
25   laborer and found that he could not perform this past relevant work. Tr. 103.
26         At step five, the ALJ determined that, considering Plaintiff’s age, education,
27   work experience and residual functional capacity, and based on the testimony of
28   the vocational expert, there were other jobs that exist in significant numbers in the


     ORDER GRANTING DEFENDANT’S MOTION - 4
 1   national economy Plaintiff could perform, including the jobs of office cleaner I, II,
 2   III, electric assembler, and advertising material distributer. Tr. 104. The ALJ
 3   concluded that Plaintiff was not under a disability within the meaning of the Social
 4   Security Act from October 22, 2014, through the date of the ALJ’s decision. Tr.
 5   104-05.
 6                                          ISSUES
 7         The question presented is whether substantial evidence supports the ALJ’s
 8   decision denying benefits and, if so, whether that decision is based on proper legal
 9   standards. Plaintiff contends the ALJ erred by (1) failing to properly consider his
10   symptom statements, (2) failing to make a proper residual functional capacity
11   determination, and (3) failing to make a proper step five determination. ECF No.
12   13 at 9.
13                                       DISCUSSION1
14   1.    Plaintiff’s Symptom Statements
15         Plaintiff contests the ALJ’s determination that his statements concerning the
16   intensity, persistence and limiting effects of his symptoms were not entirely
17   consistent with the medical evidence and other evidence in the record. ECF No. 13
18   at 11-15.
19         It is generally the province of the ALJ to make determinations regarding the
20   reliability of Plaintiff’s symptom statements, Andrews, 53 F.3d at 1039, but the
21
22         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING DEFENDANT’S MOTION - 5
 1   ALJ’s findings must be supported by specific cogent reasons, Rashad v. Sullivan,
 2   903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative evidence of malingering,
 3   the ALJ’s reasons for rejecting the claimant’s testimony must be “specific, clear
 4   and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v.
 5   Chater, 81 F.3d 821, 834 (9th Cir. 1995). “General findings are insufficient:
 6   rather the ALJ must identify what testimony is not credible and what evidence
 7   undermines the claimant’s complaints.” Lester, 81 F.3d at 834.
 8         The ALJ supported his decision that Plaintiff’s symptom statements were
 9   not supported by the record by finding that (1) the statements were not supported
10   by the objective medical evidence, (2) the statements were inconsistent with
11   Plaintiff’s reported activities, (3) the statements were inconsistent with the lack of
12   substantiated treating or examining medical source opinion, and (4) the statements
13   were not supported by the minimal and conservative treatment Plaintiff received.
14   Tr. 100-01, 103.
15         Plaintiff challenged the ALJ’s decision by asserting that no providers
16   doubted Plaintiff’s veracity. ECF No. 13 at 11-15. However, this failed to address
17   the reasons the ALJ provided for rejecting his statements. By failing to challenge
18   the reasons the ALJ gave for rejecting Plaintiff’s symptom statements, Plaintiff
19   essentially waived the argument before this Court. See Carmickle, 533 F.3d at
20   1161 n.2. The Ninth Circuit explained the necessity for providing specific
21   argument:

22         The art of advocacy is not one of mystery. Our adversarial system relies
23         on the advocates to inform the discussion and raise the issues to the
           court. Particularly on appeal, we have held firm against considering
24         arguments that are not briefed. But the term “brief” in the appellate
25         context does not mean opaque nor is it an exercise in issue spotting.
           However much we may importune lawyers to be brief and to get to the
26
           point, we have never suggested that they skip the substance of their
27         argument in order to do so. It is no accident that the Federal Rules of
28         Appellate Procedure require the opening brief to contain the



     ORDER GRANTING DEFENDANT’S MOTION - 6
 1         “appellant’s contentions and the reasons for them, with citations to the
           authorities and parts of the record on which the appellant relies.” Fed.
 2         R. App. P. 28(a)(9)(A). We require contentions to be accompanied by
 3         reasons.
 4   Independent Towers of Wash. v. Wash., 350 F.3d 925, 929 (9th Cir. 2003).2
 5   Moreover, the Ninth Circuit has repeatedly admonished that the court will not
 6   “manufacture arguments for an appellant” and therefore will not consider claims
 7   that were not actually argued in appellant’s opening brief. Greenwood v. Fed.
 8   Aviation Admin., 28 F.3d 971, 977 (9th Cir. 1994).
 9   2.    Residual Functional Capacity
10         Plaintiff challenged the ALJ’s residual functional capacity determination by
11   challenging his treatment of the medical expert’s opinion. ECF No. 9 at 15-17.
12         At the August 18, 2016 hearing, Stephen Rubin, Ph.D. testified that Plaintiff
13   had “depressive disorder, probably mild to moderate,” “an anxiety disorder, at least
14   moderate,” “a personality disorder and certain characteristics which make it
15   difficult for him to interact with others,” and “in the past, he’s had a drug problem
16   which he says now he’s been clean and sober for about seven years.” Tr. 185. He
17   considered listings 12.04, 12.06, 12.08, and 12.09 and found that Plaintiff did not
18   meet or equal any of the listings. Tr. 186. He addressed the B Criteria and ranked
19   Plaintiff as mild in terms of activities of daily living, moderate in terms of social
20   functioning, and moderate in terms of concentration, persistence, and pace and
21   there were no episodes of prolonged decompensation. Tr. 186-87. In terms of a
22   residual functional capacity opinion, Dr. Rubin opined that Plaintiff had a mild
23   limitation with simple instructions and a moderate limitation in complex
24   instructions. Tr. 188. He opined marked difficulties with the public, moderate
25   difficulties with supervisors, and moderate difficulties with peers. Id. Upon cross-
26
27         2
               Under the current version of the Federal Rules of Appellate Procedure, the
28   appropriate citation would be to FED. R. APP. P. 28(a)(8)(A).


     ORDER GRANTING DEFENDANT’S MOTION - 7
 1   examination, Dr. Rubin testified that production-paced work would not be a good
 2   situation for Plaintiff. Tr. 190. He also estimated that based on Plaintiff’s mental
 3   health concerns he would more probably be absent from work two days a month.
 4   Id.
 5         The ALJ gave “great weight to most of the opinions of Dr. Rubin,” but then
 6   gave no weight to the opinion that Plaintiff would miss one or two days a month.
 7   Tr. 102. The ALJ rejected this portion of the opinion because the medical
 8   evidence did not show consistent psychological symptomology, examining sources
 9   noted only mild psychological symptoms, and Plaintiff remained independent in
10   performing activities of daily living. Id.
11         Plaintiff argues that in rejecting this portion of Dr. Rubin’s opinion the ALJ
12   failed to consider “that Plaintiff was in therapy and on medications for years and
13   that he and his youngest daughter lived with his mother until her death and that he
14   required help from his oldest daughter not only while he was living with his
15   mother, but after his mother expired.” ECF No. 13 at 16. However, Plaintiff’s
16   allegations are premised on his symptom statements. Tr. 174-75 (Plaintiff’s
17   testimony that prior to therapy he did not leave his home, and that he experienced
18   improvement in the last two years, but he still took his daughter with him.). As
19   addressed above, Plaintiff failed to mount a proper challenge to the ALJ’s
20   treatment of his symptom statements. The only citation to the record Plaintiff
21   provided in support of his argument was a January 5, 2017 counseling record that
22   post-dates the ALJ’s decision.3 ECF No. 13 at 16 citing Tr. 88. Therefore,
23   Plaintiff’s argument cannot prevail.
24
25         3
               While this new evidence has been made a part of the administrative record,
26   it does not pertain to Plaintiff’s condition during the relevant period and, therefore,
27   could not change the outcome of the proceedings below. As such, remand for
28   review by the ALJ is not required. Mayes v. Massanari, 276 F.3d 453, 462 (9th


     ORDER GRANTING DEFENDANT’S MOTION - 8
 1          Plaintiff failed to specifically address the individual reasons the ALJ
 2   provided for rejecting the absenteeism portion of the opinion. ECF No. 13 at 16.
 3   Therefore, the Court is not required to address the issue more in depth. See
 4   Carmickle, 533 F.3d at 1161 n.2.
 5   3.     Step Five
 6          Plaintiff raised a challenge to the ALJ’s step five determination in the list of
 7   issues preceding the discussion section of his briefing. ECF No. 13 at 9. However,
 8   Plaintiff failed to provide any challenge in the body of his briefing. ECF No. 13.
 9   Therefore, the Court will not address this issue. See Carmickle, 533 F.3d at 1161
10   n.2.
11                                      CONCLUSION
12          Accordingly, IT IS ORDERED:
13          1.    Defendant’s Motion for Summary Judgment, ECF No. 14, is
14   GRANTED.
15          2.    Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.
16          The District Court Executive is directed to file this Order and provide a copy
17   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
18   and the file shall be CLOSED.
19          DATED April 22, 2019.
20
21                                 _____________________________________
                                             JOHN T. RODGERS
22                                  UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27   Cir. 2001) (remand not required if new evidence would not change hearing
28   decision).


     ORDER GRANTING DEFENDANT’S MOTION - 9
